Case 6:20-cr-00038-JCB-KNM Document 21 Filed 10/06/20 Page 1 of 2 PageID #: 61




                                   No. 6:20-cr-00038

                               United States of America
                                          v.
                                  Chris Alan Irby, Jr.

                                        ORDER

                Defendant’s unopposed motion to continue the trial, Doc.
            19, is granted. The new deadlines and court settings are as fol-
            lows:

            •   Deadline for pretrial motions (except Nov. 30, 2020
                motions for continuance):
            •   Deadline to file motion for continu-     Dec. 7, 2020
                ance or notify the court of a plea       at 12:00 p.m.
                agreement:
            •   Pretrial conference:                     Jan. 4, 2021
                                                         at 9:30 a.m.
            •   Jury selection and trial:                Jan. 5, 2021
                                                         at 9:30 a.m.

            A speedy trial is desirable, but “a myopic insistence upon ex-
            peditiousness in the face of a justifiable request for delay can
            render the right to defend with counsel an empty formality.”
            Ungar v. Sarafite, 376 U.S. 575, 589 (1964). Considering the fac-
            tors listed in 18 U.S.C. § 3161(h)(7), the ends of justice served
            by this continuance outweigh the interest of the public and
            the defendant in a speedy trial. In this case, defendant’s coun-
            sel reports that additional time is needed “to engage in the
            review, analysis, preparation, assimilation, and negotiation
            contemplated by the requirements of effective assistance of
            counsel under the Fifth and Sixth Amendments to the U.S.
            Constitution.” Doc. 19 at 4. In addition, the defendant’s
Case 6:20-cr-00038-JCB-KNM Document 21 Filed 10/06/20 Page 2 of 2 PageID #: 62




            counsel needs additional time “to establish the sort of attor-
            ney-client relationship where communication and trust flow
            freely.” Id. at 3. Failure to grant a continuance would create
            an appreciable likelihood of a miscarriage of justice by failing
            to give Irby and his appointed attorney enough time to pre-
            pare Irby’s case. This continuance will ensure counsel the rea-
            sonable time necessary for effective preparation, considering
            due diligence. Therefore, the period of delay that will result
            from this continuance is excludable under the Speedy Trial
            Act. See 18 U.S.C. § 3161(h)(7).
                                    So ordered by the court on October 6, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge
